FILED: KINGS COUNTY CLERK 10/01/2019                                        INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                31                  Document 38-12 Filed 12/27/19 Page 1 of 1 PageID
                                                                     RECEIVED        #: 674
                                                                               NYSCEF:  10/03/2019




                                                                       EXHIBIT 9
                                             1 of 1
